ORDER

PER CURIAM.
Boaz Rafaeli (Plaintiff) appeals from the order entered by the Circuit Court of St. Louis County granting summary judgment to Howard Shalowitz (Defendant) on Plaintiffs suit for professional negligence and fraudulent misrepresentation. We affirm.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).